Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Donders et al (Pat No. 6,115,634); hereinafter Donders et al.
Donders et al at least teach a method of manufacture an implantable medical device having a hermetic cannister, a battery positioned within the cannister, a pulse generator system electrically coupled to the battery and positioned within the canister, a receiver positioned within the cannister and coupled to the battery and the pulse generator system, a  transmitter positioned within the cannister and electrically coupled to the battery and the pulse generator system  and an antenna positioned  outside the cannister and coupled to the pulse generator by a feedthrough. (Cf. abstract). Additionally Donders et al teach the manufacturing steps as shown in Figures 1(a) and 1 (b)



    PNG
    media_image1.png
    777
    302
    media_image1.png
    Greyscale
Figure 1 (a)

    PNG
    media_image2.png
    777
    304
    media_image2.png
    Greyscale
Figure 1 (b)
It would have been obvious to provide a method of constructing an implantable device including milling an enclosure sleeve from a metal including grade 5 titanium, after milling at least a portion of the enclosure sleeve, installing at least a portion of circuitry within at least a portion of the enclosure sleeve, coupling a connector block module assembly to at least a portion of the enclosure sleeve and electrically connecting lead connections of the connector block. The titanium alloy recited in said Claim 1 is conventional and is old in this art. Moreover Donders et al teach that titanium is used for the substrate. (Cf. Col 9)  As further applied to Claims 2, 3, 9 14 and 15 Donders et al teach (at least in Fig.7 and Cols. 8) that device (160) consist of two halves i.e. a top cap and a bottom cap and therefore the limitations recited in said Claims 2, 3, 9, 14 and 15 are held to have been obvious in view of Donders et al. N.B. With respect to the limitation of …welding the top cap to the enclosure… even though Donders et al is silent with respect to the Claims 3, 9 and 15 limitations nevertheless a POSITA would have been able to weld the top and bottom caps together because this would increase the ability of the implantable device to withstand the somewhat harsh environment inside a human or animal body. As further applied to Claims 4, 10 and 16 Fig 1(a) recites method steps that include in sequence, a transmitter being positioned within an hermetic enclosure and  electrically coupled to a battery and a pulse generation system one end of a feed which is provided through the hermetic enclosure and is electrically coupled to transmitter and the receiver and a second end of the feed going outside of the hermetic enclosure wherein a biocompatible antenna is mounted to the second end of the feed through. The limitations recited in said Claims 4, 10 and 16 therefore are held to have been obvious in view of Donders et al because the “connector block module e.g. the antenna is connected to the hermetic enclosure. As further applied to Claim 5 inasmuch as Donders et al teach milling excess portions of plated material (Cf. Fig.. 1 (b) wherein circuitry is provided (Cf. Col 9) the limitations recited in said Claim 5 are held to have been obvious in view of Donders et al. As further applied to Claims 6, 11 and 17 inasmuch as Donders et a; teach that the antenna winding thickness range is 1-100 µ (0.0025- 0.25 in) the limitations recited in said Claims 6, 11 and 17 are held to have been obvious in view of Donders et al. As further applied to Claim 7 inasmuch as the limitations recited in this claim Is merely an aggregate of Claims 4 and 5 and therefore the limitations recited in said Claim 7 are held to have been obvious in view of Donders et al. A further applied to Claim 8 inasmuch as Donders et al teach providing an enclosure as well as a top cap and a bottom cap (Cf. at least Fig. 7 & Col. 8) the limitations recited in said Claim8 are held to have been obvious in view of Donders et al. As applied to Claims 12 and 18 inasmuch as it is conventional to use titanium (grade 500 for human and animal bodies implants even though Donders et al do not explicitly teach using titanium (grade 5) the limitations recited in said Claims 12 and 18 are held to have been obvious in view of Donders et al. Donders et al teach that titanium is used for the substrate. (Cf. Col 9)  As further applied to Claim 13 inasmuch as Donders et al teach an enclosure sleeve machining e.g. milling step (Cf. Col 9), an installing step of a battery and a pulse generator to a portion of circuitry (Cf. Col.2 & Fig. 1 (a)), coupling a connector block assembly to an end of an enclosure sleeve (Cf. rationale for limitation in Claim 9 and electrically connecting lead connections of the connector block module assembly with the circuitry  (Cf. at least Col. 8 & Fig. 1 (a)) the limitations recited in said Claim 13 are held to have been obvious in view of Donders et al.   
Claims 19-21 ae held to be allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/           Primary Examiner, Art Unit 3729